Title: To George Washington from Bryan Fairfax, 21 May 1774
From: Fairfax, Bryan
To: Washington, George



Dear Sir
Alexandria May the 21st 1774.

We have obtained a Judgement vs. Doctor Savage for the whole Sum that we expected, amounting to £600, and upwards. I have since spoke to Doctor Savage on the Matter. He now proposes to leave the Affair to Arbitration, alledging the Equity he might have in a Court of Chancery on Account of the Deed of Relinquishment entered into or executed by Mrs Savage before she left Virginia. I have told him that my opinion was that we had no Right so to do. However having promised to write to You to know your Sentiments I shall be glad to be informed of them, and also your opinion as to what is next proper to be done. He intimates that the Affair may Still be long before it is

determined as he has it or will have it in his Power to appeal, and offers to pay the Annuity from the Time that Mrs Savage left his House in Ireland, and to settle an Annuity in Rents for the future. This Letter being intended only for this Business, I shall only add that I am Dr Sir Yr most obedt Servt

Bryan Fairfax

